     Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 1 of 12
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 18, 2019
                  IN THE UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

ROOR INTERNATIONAL BV,                       §
SREAM, INC.,                                 §
                                             §
                      Plaintiffs,            §
                                             §
v.                                           §              Case No. 4:18-CV-3828
                                             §
A1 SMOKE SHOP INC.,                          §
SAJID WALI,                                  §
                                             §
                      Defendants.            §

                        REPORT AND RECOMMENDATION

       Pending before the Court is Plaintiffs’ RooR International BV (“RooR

International”) and Sream, Inc. (“Sream”) (collectively, “Plaintiffs”) motion for

default judgment against Defendant A1 Smoke Shop Inc. (“A1”). See Motion for

Default Judgment, ECF No. 10 (“Mot. for Default J.”).1 Based on a review of the

record, motion, supporting affidavits, and relevant law, the Court recommends the

motion for default judgment be denied without prejudice for improper service of the

summons, complaint, and motion for default judgment.




1
 The District Judge to whom this case is assigned referred the motion for default judgment to this
Court for Report and Recommendation. See Order of Referral, ECF No. 11; see also 28 U.S.C.
§ 636(b)(1)(B).
                                                 1
     Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 2 of 12




I.     PROCEDURAL HISTORY

       Plaintiffs filed this action against A1 and Sajid Wali (“Wali”) (collectively,

“Defendants”) on October 16, 2018, alleging violations of the Lanham Act,

15 U.S.C. § 1051 et seq. See Complaint, ECF No. 1 (“Compl.”). A1 failed to appear

or otherwise respond to the complaint. On March 6, 2019, Plaintiffs moved for entry

of default, which the Clerk of Court granted. See Motion for Entry of Clerk’s

Default, ECF No. 8; Entry of Default, ECF No. 9.2 On March 25, 2019, Plaintiffs

filed a motion for default judgment against A1.

       In support of the motion for default judgment, Plaintiffs filed two affidavits

purporting to have served A1 with the summons and complaint, through an

authorized agent known as “Bobby,” at its principal place of business located at 2034

Sam Houston Avenue, Huntsville, Texas 77340. See Affidavit of Service, ECF No.

6 (“Service Aff. 1”); Affidavit of Service, ECF No. 7 (“Service Aff. 2”). The process

server named Kasey Moreland (“Moreland”) signed and notarized both affidavits;

one affidavit purported to have served “Bobby” on December 5, 2018, and the other

purported to have served “Bobby” on December 12, 2018. See Service Aff. 1;

Service Aff. 2.




2
 Plaintiffs allege that Wali “owned, managed, and/or operated A1.” Compl. ¶ 8. The record does
not reflect, however, that Plaintiffs served Wali with the summons and complaint.


                                              2
      Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 3 of 12




       Plaintiffs also submitted an affidavit from their attorney that was not entirely

consistent with the service affidavits. See Affidavit of Attorney, attached as Ex. 1 to

Mot. for Default J., ECF No. 10 (“Att’y Aff.”). The attorney’s affidavit stated that

the December 5 service was effectuated on “Bobby” and the December 12 service

was effectuated on Moreland as an employee of A1. See id. ¶ 3.

       Plaintiffs also certified that they mailed A1 a copy of the motion for default

judgment in compliance with Local Rule 5.5. Certificate of Compliance, ECF No.

12 (“Local Rule 5.5 Cert.”).

       Based on this proof, Plaintiffs seek entry of a default judgment against A1.

II.    THE MOTION FOR DEFAULT JUDGMENT MUST BE DENIED DUE
       TO DEFECTIVE SERVICE OF THE COMPLAINT
       Rule 55 allows a party to move for default judgment after the Clerk of Court

has entered default. FED. R. CIV. P. 55(b)(2); see N.Y. Life Ins. Co. v. Brown, 84 F.3d

137, 141 (5th Cir. 1996). Entry of default does not, however, automatically entitle a

plaintiff to a default judgment. Hanover Ins. Co. v. Firth Const. Co., No. 13-CV-

2573, 2014 WL 4660744, at *2 (W.D. La. Sept. 14, 2014). Default judgments are

disfavored and left to a court’s discretion. Boost Worldwide, Inc. v. Cobos, No. 12-

CV-342, 2012 WL 12881968, at *2 (W.D. Tex. Dec. 21, 2012). “[A]ny doubt as to

whether a default judgment should be entered must be resolved in favor of the

defaulting party.” Id.



                                           3
    Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 4 of 12




      It is axiomatic that a defendant has no duty to answer a lawsuit until properly

served; and consequently, a plaintiff is not entitled to obtain a default judgment until

proper service is effectuated. U.S. Enercorp, Ltd. v. SDC Mont. Bakken Expl., LLC,

No. 12-CV-1231, 2014 WL 3420480, at *6 (W.D. Tex. July 10, 2014); accord

Douglas v. Pilgrim Senior Citizens Hous. Dev. Corp., No. 11-CV-3637, 2012 WL

3277083, at *1 (S.D. Tex. Aug. 9, 2012) (absent proper service of process, any

default judgment is void.). A plaintiff bears the burden of demonstrating proper

service of a complaint and summons. Pate v. Zientz, No. 09-CV-643, 2010 WL

3767573, at *1 n.2 (E.D. Tex. Aug. 27, 2010) (recommending denial of default

judgment) (“Plaintiffs have failed to satisfy their burden to show that the Defendant

was served by a proper person using a proper method and, therefore, service on the

Defendant was not properly effected.”), report and recommendation adopted, 2010

WL 3767567 (Sept. 21, 2010); cf. Sys. Signs Supplies v. U.S. Dep’t of Justice, 903

F.2d 1011, 1013 (5th Cir. 1990); see FED. R. CIV. P. 4(c)(1).

             A. The Federal Rules Provide Several Means for Service of
                Process, None of Which Were Followed
      Under the Federal Rules of Civil Procedure, a corporation can be served in

two ways: (1) by delivery “to an officer, a managing or general agent, or any other

agent authorized by appointment or by law to receive service of process”; or (2) “in

the manner prescribed by Rule 4(e)(1) for serving an individual.” FED. R. CIV. P.



                                           4
    Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 5 of 12




4(h)(1). Rule 4(e)(1) allows for service under state law “where the district court is

located or where service is made.” FED. R. CIV. P. 4(e)(1).

                    i. Plaintiffs have not complied with Rule 4(h)(1)(B)
      Plaintiffs were required to establish that service was made on an officer,

manager, or authorized agent. See FED. R. CIV. P. 4(h)(1)(B). Although the affidavits

of service state that Moreland served an authorized agent, Plaintiffs have failed to

meet their burden. See Service Aff. 1; Service Aff. 2.

      While “[t]he general rule is that a signed return of service constitutes prima

facie evidence of valid service,” People’s United Equip. Fin. Corp. v. Hartmann,

447 F. App’x 522, 524 (5th Cir. 2011) (quotations and alterations omitted), a court

“need not assume service was proper, even on a motion for default judgment, if the

affidavits are inconsistent or unreliable.” Feng Lin v. Quality Woods, Inc., No. 17-

CV-3043, 2019 WL 1450746, at *3 (E.D.N.Y. Jan. 28, 2019). Plaintiffs’ evidence

fails because the affidavits are inconsistent and unreliable.

      The service affidavits not only conflict with each other, but also with

Plaintiffs’ attorney’s affidavit. One service affidavit states that service occurred on

“Bobby” at 5:30 P.M. on December 5, 2018, while the other states that service

occurred on “Bobby” at 5:30 P.M. on December 12, 2018. See Service Aff. 1;

Service Aff. 2. Without any further explanation of why service was necessary the

second time, service twice on the same person at the exact same time, but on two


                                           5
    Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 6 of 12




different dates, seems odd and unlikely. Moreover, contrary to the express

statements in the service affidavits, Plaintiffs’ attorney’s affidavit states that service

occurred once on “Bobby” and once on Moreland. See Att’y Aff. ¶ 3. While service

on two different people seems to make more sense, the attorney’s affidavit is

unreliable because Moreland was the process server. See Service Aff. 1; Service

Aff. 2.

      Even more significantly, Plaintiffs have failed to establish that the recipient

of service was authorized to receive it. Plaintiffs identify “Bobby” as an employee

authorized to accept service without any explanation whether he is an officer,

manager, general agent, or person otherwise authorized by law to accept service. See

Att’y Aff. ¶ 3. A person identified only by his first name without more is not

sufficient under Rule 4. See Douglas, 2012 WL 3277083, at *2 (identifying a

managing or general agent as a person “vested with general powers involving the

exercise of independent judgment and discretion” of the corporation, meaning a

person “responsible for any substantial aspect of the corporation’s operations”)

(quotations omitted). The Fifth Circuit interprets Rule 4(h)(1)(B) strictly, requiring

that any agent of the corporation must in fact be authorized to accept service on its

behalf. See Fyfee v. Bumbo Ltd., No. 09-CV-301, 2009 WL 2996885, at *3 (S.D.

Tex. Sept. 16, 2009) (“[D]elivery to a purported agent does not constitute service on

the would-be principal, even if the ‘agent’ represents himself to be so authorized or


                                            6
    Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 7 of 12




accepts service.”) (quotations omitted); see also Lisson v. ING Groep N.V., 262 F.

App’x 567, 569 (5th Cir. 2007) (same).

      The Secretary of State’s website does not reveal that “Bobby” is A1’s

registered agent. See TEX. SEC’Y          OF   STATE, BUS. SERVS., SOS Direct,

https://www.sos.texas.gov/corp/sosda/index.shtml (last visited Oct. 15, 2019)

(hereinafter “SOS Direct”). Instead, Defendant Wali, who was apparently never

served in this action, is the only registered agent of A1. See id. Plaintiffs have failed

to provide proof that Bobby was in fact authorized to receive service on A1’s behalf.

See U.S. Enercorp, Ltd., 2014 WL 3420480, at *6 (“Sylvia Suttles was not

authorized to accept service of process on behalf of the Dedmon Entities because

she is not a registered agent or officer of the entities. . . . [E]ven if Sylvia Suttles

represented herself as authorized to accept service, the Court must find that proper

service could not be achieve[d] through her because she was not actually authorized

to accept service.”).

      Thus, Plaintiffs have not demonstrated proper service under Rule 4(h)(1)(B).

See Yu-Ping Oyoung v. SNC-Lavalin Prod. & Processing Sols., No. 15-CV-3725,

2018 WL 4838598, at *3 (S.D. Tex. Sept. 14, 2018) (“[N]either a default nor

a default judgment is available to Oyoung because Plaintiff failed to properly serve

the possible Defendant as per the rules of Federal Civil Procedure.”), report and

recommendation adopted, 2018 WL 4827273 (Oct. 4, 2018).


                                           7
     Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 8 of 12




                      ii. Plaintiffs have not complied with Texas law
       Plaintiffs could have served A1 according to Texas law. See FED. R. CIV. P.

4(h)(1)(A) & (e)(1). “Under Texas law, a corporation may be served through the

corporation’s registered agent, president, or vice president.” Henderson v. Republic

of Texas, 672 F. App’x 383, 385 (5th Cir. 2016) (citing Tex. Bus. Orgs. Code Ann.

§§ 5.201, 5.255(1)). 3

       Plaintiffs do not claim “Bobby” is president or vice president of A1, nor is

“Bobby” A1’s registered agent. See SOS Direct; Att’y Aff. ¶ 3. Plaintiffs thus did

not serve A1 using Texas law. See, e.g., Loyola de Rios v. Bank of Am., N.A., No.

11-CV-537, 2011 WL 13324293, at *1 (W.D. Tex. Sept. 2, 2011) (denying motion

for default judgment for improper service under Texas law) (“[T]he position of

Nelson Hernandez within Bank of America is unknown. To accept process, a

corporation acts through its authorized employees or its authorized agents. There is

no evidence that Hernandez is authorized to accept service on behalf of Bank of

America. Therefore, the Court finds that service on defendant . . . is defective.”)

(citation omitted).

3
  A corporation “‘is not a person capable of accepting process on its own behalf, and it therefore
must be served through an agent.’” Westchester Fire Ins. Co. v. Saab Site Contractors, L.P., No.
17-CV-333, 2018 WL 7283632, at *1 (W.D. Tex. Oct. 30, 2018) (quoting Paramount Credit, Inc.
v. Montgomery, 420 S.W.3d 226, 230 (Tex. App. 2013)); see TEX. R. CIV. P. 106(a). The agents
through which a corporation can be served under Rule 106(a) include, the registered agent,
president, or vice president. Paramount Credit, 420 S.W.3d at 230. A plaintiff may also effectuate
service through the Texas Secretary of State “[i]f a corporation fails to maintain a registered agent
in Texas or the registered agent cannot be served through reasonable diligence.” Henderson, 672
F. App’x at 385 (citing Tex. Bus. Orgs. Code Ann. § 5.251).
                                                 8
       Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 9 of 12




        Service was therefore improper under Rule 4 and Texas law. See, e.g., Lawson

v. GEICO, No. 15-CV-481, 2015 WL 6161247, at *2 (W.D. Tex. Oct. 19, 2015)

(“[T]he record shows that Summons were issued to Ms. Moore, who serves as

Defendant’s outside counsel. Ms. Moore is not Defendant’s registered agent,

president, or vice president under Texas law, nor is she ‘an officer, a managing or

general agent, or any other agent authorized by appointment or by law to

receive service of process’ on behalf of Defendant under Rule 4(h)(1)(B). Plaintiff

has thus failed to properly serve Defendant under Rule 4.”).

        Because Plaintiffs have failed to establish proper service on A1, Plaintiffs’

motion for default judgment should be denied. See, e.g., Diamond Servs. Corp. v.

Oceanografia SA de CV, No. 10-CV-177, 2013 WL 312368, at *7 (W.D. La. Jan.

24, 2013) (“[P]laintiff has not carried his burden to establish DON–Dive was

properly served, and a default judgment under such circumstances would not be

proper.”); Pate, 2010 WL 3767573, at *1 (“[B]ecause it appears that Ameriquest has

not been properly served, Plaintiffs are not entitled to default judgment.”).

III.    THE MOTION FOR DEFAULT JUDGMENT MUST BE DENIED DUE
        TO DEFECTIVE SERVICE OF THE MOTION
        Even if Plaintiffs had properly served A1 with the summons and complaint,

they have not adequately demonstrated compliance with the local rules for service

of their motion for default judgment.



                                          9
    Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 10 of 12




      Local Rule 5.5 for the Southern District of Texas requires a plaintiff moving

for default judgment to serve a copy of the motion on the defaulting party by certified

mail, with return receipt requested. LOC. CIV. R. 5.5. Failure to comply with Local

Rule 5.5 warrants denial of a motion for default judgment. See, e.g., United Van

Lines, LLC v. Lerner, No. 17-CV-1442, 2018 WL 1166312, at *2 (S.D. Tex. Mar. 5,

2018) (“Without compliance with Local Rule 5.5, the Court will not grant default

judgment.”); Herzberg v. Office Furniture Innovations L.L.C., No. 08-CV-508, 2008

WL 4551393, at *1 (S.D. Tex. Oct. 9, 2008) (“Pursuant to Local Rule 5.5, motions

for default judgment must be served on the defendant by certified mail, return receipt

requested. To date, Herzberg has not demonstrated service in compliance

with Local Rule 5.5; therefore, Herzberg’s requests for entry of default and motions

for default judgment are denied.”) (citation omitted).

      Here, although Plaintiffs filed a certificate of compliance with Local Rule 5.5,

the certificate is inadequate to prove service of the motion on A1. First, Plaintiffs

certificate fails to state the address to which the motion was mailed. See Local Rule

5.5 Cert., ECF No. 12. Second, Plaintiffs failed to attach a copy of the signed return

receipt and instead attached a copy of the returned envelope, addressed to Wali at a

Louetta Road address with a zip code of 77379-8163. See Envelope, attached to

Local Rule 5.5 Cert., ECF No. 12. Although the Secretary of State’s website shows

that Wali is A1’s registered agent at 5015 Louetta Road, Spring, Texas 77379,


                                          10
      Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 11 of 12




Plaintiffs’ evidence does not show that the motion was mailed to 5015 Louetta Road

because the return-to-sender sticker covers the number. See id. Third, the Secretary

of State’s website lists Apartment 521 and zip code 77379-8186. SOS Direct.

Plaintiffs failed to include an apartment number and used a different zip code,

77379-8163. See Envelope, ECF No. 12. Finally, the mailing was returned as

undeliverable and marked with “RETURN TO SENDER,” “VACANT,” and

“UNABLE TO FORWARD.” Local Rule 5.5 Cert., ECF No. 12, ¶ 2.

        Given that the Plaintiffs failed to adequately address the envelope to the

building number, apartment number, and zip code reflected on the Secretary of

State’s website, and the envelope was returned as undeliverable, Plaintiffs have

failed to prove that they properly served the motion for default judgment under Local

Rule 5.5. Therefore, the Court recommends the motion be denied.4

IV.     CONCLUSION
        The Court recommends that the Entry of Default be VACATED and

Plaintiffs’ motion for default judgment be DENIED WITHOUT PREJUDICE.

        The Parties have fourteen days from service of this Report and

Recommendation to file written objections. 28 U.S.C. § 636(b)(1)(C); FED. R.

CIV. P. 72(b). Failure to file timely objections will preclude review of factual


4
 If Plaintiffs were unable to serve A1 with the summons, complaint, or motion because they could
not locate Wali, its registered agent, they should have filed a motion with this Court asking for
substituted service on the Secretary of State. See Henderson, 672 F. App’x at 385 (citing Tex.
Bus. Orgs. Code Ann. § 5.251).
                                               11
   Case 4:18-cv-03828 Document 13 Filed on 10/18/19 in TXSD Page 12 of 12




findings or legal conclusions, except for plain error. Quinn v. Guerrero, 863 F.3d

353, 358 (5th Cir. 2017).

      Signed at Houston, Texas, on October 18, 2019.



                                              __________________________
                                                 Dena Hanovice Palermo
                                              United States Magistrate Judge




                                       12
